Citation Nr: 1804589	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-10 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979. The Veteran died in October 2015. The Appellant is the Veteran's surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran filed a Form 9 (substantive appeal) in April 2014 requesting a Board hearing by live videoconference. A hearing was scheduled in April 2017. The Appellant did not appear. Consequently the Board finds that the Appellant has waived her right to such hearing. 

Regarding the claim for an initial compensable rating for left ear hearing loss, the Board notes the claim was denied in the above noted May 2011 rating decision. The Veteran appealed the decision in a February 2012 notice of disagreement and the RO issued a statement of the case (SOC) in December 2013. The Veteran filed a VA Form 9 (substantive appeal) in April 2014. In July 2014 the RO informed the Veteran his Form 9 was not timely with respect to the issue of entitlement to an initial compensable rating for left ear hearing loss. In a November 2017 Informal Hearing Presentation (IHP) the Appellant's representative stated that the Veteran did not timely file a Form 9 because he was confused by a new audiological examination which was scheduled during the 60 day period in which to file the Form 9 following the issuance of the SOC. Given this apparent confusion, the Board will waive any timely defects with the Veteran's April 2014 VA Form 9 and accept it as timely.

The Board notes the Appellant's representative has also stated that the Veteran's claim for service connection for right ear hearing loss should be construed to be included in the April 2014 Form 9. The RO denied the Veteran's claim for entitlement to service connection for right ear hearing loss in the May 2011 rating decision. The Veteran clearly stated in his February 2012 notice of disagreement "please accept this statement as my notice for the VA decision to rate my service connected hearing loss at 0% compensable." A claimant or his/her representative must file an NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a). If a NOD is not filed within the one year time period, the RO decision becomes final. 38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103. An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal. 38 U.S.C. § 7105(c). An untimely filed NOD is a jurisdictional bar to appellate consideration, and this issue may not be waived. See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009). Because the Veteran did not file a NOD regarding his right ear hearing loss, the Board does not have jurisdiction over this issue.

The issue of entitlement to service connection for tinnitus is REMANDED to the AOJ. VA will notify the Appellant if further action is required.


FINDING OF FACT

For the entire period of the claim, the Veteran's service-connected left ear hearing loss disability is not shown to be worse than Level I hearing acuity.


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, Code 6100, 4.86 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Because the May 2011 rating decision on appeal granted service connection and assigned disability ratings and effectives date for the awards, statutory notice served its purpose and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). A December 2013 statement of the case properly provided notice on the "downstream" issue of entitlement to increased ratings, and re-adjudicated the matters. 38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542. The Appellant has had ample opportunity to respond/supplement the record. She has not alleged that notice was inadequate. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Neither the Appellant nor her representative has raised any issues with the duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4. Separate diagnostic codes identify different disabilities. 

Hearing loss disability ratings are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness. The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the Veteran's average hearing threshold. The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85.

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

During an April 2011 VA audiological examination, audiometry revealed that puretone thresholds, in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
45
40
26
LEFT
5
5
50
55
29
Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear. The audiometric results correspond to level I hearing in the left ear and level I hearing in the right ear, which is the same level to be used for a nonservice-connected ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

The examination report reflects the Veteran reported difficulty understanding in the presence of competing noise, when not facing the speaker, when listening to the television, and when talking on the telephone.

During a January 2014 VA audiological examination, audiometry revealed that puretone thresholds, in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
45
60
30
LEFT
5
5
50
55
29

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear. .  The audiometric results correspond to level I hearing in the left ear and level I hearing in the right ear, which is the same level to be used for a nonservice-connected ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100. 

The examination report reflects the Veteran stated he had to turn up the volume on the television all the time due to his hearing loss.



Analysis 

After a careful review of the evidence, the Board finds that no audiometry during the period under consideration shows a hearing loss disability warranting a rating in excess of zero percent under the schedular criteria for rating hearing loss. Accordingly, the Board must conclude that the Appellant's claim for a compensable disability rating for left ear hearing loss cannot be granted. 

The Board acknowledges the Veteran's statements that he had difficulty hearing others, the television, and communicating on the telephone. He was competent to report these symptoms, and the Board finds his statements credible. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007). As noted above, however, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned from audiometric evaluations. In other words, a noncompensable rating does not mean that the Veteran had no hearing loss, only that the degree of his hearing loss did not reach the minimum level, established by federal regulation, for compensation. While the Board is unable to grant the appeal because the specific legal criteria for a compensable rating for left ear hearing loss have not been met, the Board appreciates that he had significant hearing loss that was incurred in service to our country.


ORDER

A compensable rating for left ear hearing loss is denied.


REMAND

The Veteran is seeking service connection for tinnitus. The Veteran was last afforded a VA examination in January 2014. In April 2014 the Veteran submitted a Form 9 Substantive Appeal in which he stated that his tinnitus should be considered secondary to his service connected left ear hearing loss. Because the Veteran raised a new theory of entitlement not previously considered in the opinions of record, the claim must be remanded for a new VA medical opinion.

Accordingly, the case is REMANDED for the following actions:

1. Request a records review and medical opinion from an appropriate specialist to determine the etiology of the Veteran's tinnitus. The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request. 

The reviewing clinician is asked to respond to the following:

2. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is causally related to his service-connected left ear hearing loss? 

3. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was aggravated beyond the normal course of the condition (i.e., any increase in severity beyond natural progression of the disability) by his service-connected left ear hearing loss?

The examiner must describe all findings in detail and provide a detailed explanation (rationale) for all conclusions and opinions expressed.  If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Appellant and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C. § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2017).





Department of Veterans Affairs


